Citation Nr: 0631491	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  03-35 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
manic depression with schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied the veteran's 
request for the benefit on appeal.

Entitlement to service connection for a manic depressive 
disorder (schizophrenia) was previously denied in a June 
1977 rating decision.  That decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  Thus, regardless of any RO action, the 
current claim may be considered on the merits only if new 
and material evidence has been submitted since that final 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003); Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record on appeal shows that the veteran is 
in receipt of Social Security Administration (SSA) 
disability benefits.  During an April 2003 VA medical 
examination, the veteran reported that he had not worked 
since 1990 and was receiving Social Security disability 
benefits for his mental illness.  A request for these 
records has not yet been undertaken by VA.  Therefore, a 
remand to request these records is required.  Tetro v. 
Gober, 14 Vet. App. 110 (2000) (VA has the duty to request 
information and pertinent records from other Federal 
agencies, when on notice that such information exists); 
38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration any medical 
records used in awarding the appellant 
Social Security disability benefits.  If 
any pertinent records are not available, 
or if the search for records yields 
negative results, that fact should 
clearly be documented in the claims 
file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must 
be prepared and added to the claims 
folder.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  If the benefits are not 
granted, the veteran should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is 
returned to the Board for future 
review.

3.  If while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the 
Veterans Claims Assistance Act of 2000 
(VCAA), such as providing updated notice 
of what evidence has been received and 
not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and arguments on the matter or 


matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


